Title: 20th.
From: Adams, John Quincy
To: 


       This Evening, immediately after prayers, the President inform’d us that the Government, and Corporation, had chosen Mr. Jonathan Burr, for a Tutor, he had accepted the Office, and was to be attended accordingly. I went with Sever, to Mr. Tracy’s and to Mr. Gerry’s, but neither of them was at home. Attended the musical Society at Mayo’s chamber, till 9 o’clock.
       Jonathan Amory, was 16. the 7th. of last July. His disposition is good and very easy. But he is too young to be possess’d of that steadiness and Reflection, which a Person just going into the world, ought to have. From the instances of Persons now in College, that came so very young, I think it may be concluded, that in general, it is a disadvantage to enter College before the age of fifteen; very few of those that come, before that age, make any considerable figure, in a Class.
      